Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 1 of 10 PageID #: 20157



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK




    UNITED STATES OF AMERICA
                                                15-cr-252 (Def. #17) (PKC)(RML)
               v.

    RAFAEL CALLEJAS,
                           Defendant.




                      DEFENDANT RAFAEL CALLEJAS’
                    MEMORANDUM IN AID OF SENTENCING




                                              RETURETA & WASSEM, P.L.L.C.

                                              Manuel J. Retureta, Esq.
                                              300 New Jersey Avenue, NW
                                              Suite 900
                                              Washington, D.C. 20001
                                              Defense Counsel for Rafael Callejas
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 2 of 10 PageID #: 20158



                                   Table of Contents


     I.   Concise Sentencing Argument

    II.   Case Background

   III.   Personal Background

    IV.   Acceptance of Responsibility

    V.    PSR & Offense Conduct

    VI.   Mitigation

   VII.   U.S. Sentencing Guidelines Guidance

  VIII.   Statutory Sentencing Factors – 18 U.S.C. §3553(a)




   I. Concise Sentencing Argument

          Mr. Callejas respectfully requests that the Court impose a sentence of time-

   served, a sentence that allows his return to his home in Honduras. The request is

   founded upon his voluntary surrender to U.S. authorities, his immediate and

   impactful process of cooperating with the U.S. government to truthfully detail his

   illegal conduct, and his acceptance of responsibility in the form of a plea agreement.

   Additionally, several mitigating factors add further support for a sentence that

   allows Mr. Callejas to return to his home in Honduras.




                                             2
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 3 of 10 PageID #: 20159



   II. Case Background

         On March 28, 2016, Mr. Callejas accepted responsibility for his illegal

   conduct and pleaded guilty before the Honorable Magistrate Judge Robert M. Levy

   to Count 1 and Count 31 of a 92-count superseding indictment.           He accepted

   responsibility for conspiring to violate 18 U.S.C. §1962(c), that is, to conduct and

   participate in the affairs of a criminal enterprise through a pattern of racketeering

   activity, in violation of 18 U.S.C. §1962(d) and 18 U.S.C. §1963(a). The racketeering

   activity for which Mr. Callejas is accountable includes a wire fraud conspiracy

   involved in worldwide soccer’s regional qualifying scheme charged in Count 31.

         Count 31 charged that from January 2008 to the present, Mr. Callejas,

   together with others, conspired to devise a scheme to defraud soccer’s international

   governing body Fédération Internationale de Football Association (“FIFA”), and

   regional bodies such as Caribbean Association Football (“CONCACAF)” and

   National Autonoma de Futbol de Honduras (“FENAFUTH”) and their constituent

   organizations. The scheme was to deprive FIFA, CONCACAF, FENAFUTH, and

   their constituent organizations, of their respective rights to honest and faithful

   services, through bribes and kickbacks, and to obtain money and property by means

   of materially fraudulent pretenses, and for the purpose of executing such scheme,

   conspired to transmit wire transfers, in violation of 18 U.S.C. §1349 and 18 U.S.C.

   §1343.

         Once informed of the indictment, Mr. Callejas quickly surrendered, admitted

   his illegal activity and pleaded guilty pursuant to a plea agreement with the

                                            3
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 4 of 10 PageID #: 20160



   government. Since his plea of guilty, he has remained on bond pending sentencing.

   Mr. Callejas has been in full compliance with all conditions of his bond, supervision

   and monitoring since the day it was imposed to the current date.        Presentence

   Investigation Report (“PSR”), p.6¶7.



   III. Personal Background

         Mr. Callejas left his home in Honduras and voluntarily surrendered to U.S.

   authorities in December of 2015. For the past 42-months, while not incarcerated in

   a prison, Mr. Callejas has served time as his case waited for final resolution. He

   has “served time” in the sense that the bulk of his family was in Honduras, and

   most importantly, his wife, Norma, was in Honduras.

         While some family members were able to visit Mr. Callejas here in the U.S.,

   and he stayed with a family member here, Mr. Callejas was not able to receive a

   visit from his wife. Due to a cancelled visa, Mrs. Callejas was unable to visit the

   United States and be with her husband since Mr. Callejas’ surrender in December

   of 2015. PSR, p.15¶54.

         The separation from his wife, children, grandchildren and extended family in

   Honduras has taken a tremendous toll on Mr. Callejas. The letters presented to the

   Court are replete with examples of family members describing Mr. Callejas’ love,

   guidance, and assistance spanning all ages and stages of family life.

         Mr. Callejas has missed countless Sunday family lunches and the time to

   watch his family grow. Exh. 14. It is clear from the letters that Mr. Callejas is a

                                             4
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 5 of 10 PageID #: 20161



   true family patriarch. As his sister described him, he is “a great brother, a strong

   leader, and a kind and caring person.” PSR, p.15¶67. The following letters offer an

   insight into the impact Mr. Callejas has had, and continues to have, on his family.

   Exh 6, 7, 8, 13, 14, 16, 17, 18.



   IV. Acceptance of Responsibility

          As noted previously, upon learning of the criminal indictment against him,

   Mr. Callejas accepted responsibility for his acts. Within days he took his first steps

   towards accepting responsibility as defense counsel began discussions with

   prosecutors and a voluntary surrender was arranged and accomplished. Since those

   days in December of 2015, every step Mr. Callejas has taken has been to accept

   responsibility for his illegal conduct.

          On December 17, 2015, Mr. Callejas was released from prison on a $4 million

   dollar bond. PSR, p.1. Since that bond was imposed he has complied with all

   aspects of the bond and the accompanying supervision. PSR, p.6¶7. Mr. Callejas

   took every step to assure that he not only accepted responsibility, but to also show

   the Court the respect warranted for its officers and the system.



   V. PSR & Offense Conduct

          Mr. Callejas has reviewed the PSR and finds no errors and does not dispute

   its findings.   Consistent with his plea agreement, the PSR calculates a total

   adjusted offense level of 22 and a criminal history category of I, with a

                                             5
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 6 of 10 PageID #: 20162



   corresponding Guidelines range of imprisonment of 41 to 51 months. PSR, pp.13

   and 19 ¶¶51 and 84.



   VI. Mitigation

                  “What you do for yourself disappears when you go away,
                    but what you do for others remains as your legacy.”

          Submitted for the Court’s consideration is a collection of letters written on

   behalf of Mr. Callejas. As soon as the criminal charges against him became public,

   and he voluntarily surrendered, an outpouring of support began.         The letters

   submitted are a few of many that capture the diversity of people touched by Mr.

   Callejas. The common thread throughout the letters is Mr. Callejas’ concern and

   generosity for others. The quote that begins this paragraph is from a widow that

   describes how Mr. Callejas helped arrange air transport so her husband could

   receive medical treatment. Exh. 21.

          A group of letters let the Court know that personal enrichment was not a

   primary purpose for Mr. Callejas’ illegal conduct.    These letters recognize that

   fostering soccer and creating a youth movement was also behind the conduct. Exh.

   1, 20, 22, 24, 25.

          Another group of letters provides the Court with a glimpse into Honduran

   politics and how Mr. Callejas is remembered. Exh. 2, 3, 4, 11, 27. The following

   letters also reveal the importance that Mr. Callejas placed on education in his

   country. Exh. 9, 12, 19, 26.


                                            6
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 7 of 10 PageID #: 20163



         Some letters detail acts of generosity that will never be forgotten by the

   writers. Exh. 5, 15, 23. Finally, the letter from Mr. Callejas’ personal secretary,

   Victorina Corletto (Exhibit 10) offers a revealing glimpse into Mr. Callejas’ personal

   and professional side as they intermingled with everyday life. Exh. 10. Whether it

   was the duties of a president, or the need of a neighbor, Mr. Callejas was always

   available, compassionate and generous.



   VII. U.S. Sentencing Guideline Guidance

         Consistent with the plea agreement, Mr. Callejas accepts the guideline

   calculations set forth in the presentence investigation report. PSR, p.9-13¶¶25-51.

   Furthermore, as noted by the U.S. Probation Officer, Mr. Callejas took no actions to

   delay or obstruct justice in any fashion. PSR, p.11¶29. Finally, Mr. Callejas notes

   that the guidelines recognize a full three points reduction for acceptance of

   responsibility. PSR, p.11¶30, p.13¶¶49 and 50. USSG §3E1.1(a) and (b).




                                             7
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 8 of 10 PageID #: 20164



   VIII. Statutory Sentencing Factors – 18 U.S.C. §3553(a)

          Mr. Callejas respectfully submits that the factors set forth in 18 U.S.C.

   §3553(a) also allow the Court to conclude that a just sentence would allow Mr.

   Callejas to return home to Honduras.1 See United States v. Booker, 543 U.S. 220

   (2005). Within §3553(a) is specific statutory guidance regarding the need for courts

   to analyze the history and personal characteristics of a defendant, the impact of a

   sentence, and sentence comparison and disparity. §3553(a), subsections 1, 2, 3 and

   6 state:

          (a) Factors to be considered in imposing a sentence. The court
          shall impose a sentence sufficient, but not greater than necessary to
          comply with the purposes set forth in paragraph (2) of this subsection.
          The court, in determining the particular sentence to be imposed, shall
          consider --

                  (1) the nature and circumstances of the offense and the
                  history and characteristics of the defendant;

                  (2) the need for the sentence imposed to reflect the four
                  primary purposes of sentencing, i.e., retribution,
                  deterrence, incapacitation, and rehabilitation;

                  (3) the kinds of sentences available (e.g., whether
                  probation is prohibited or a mandatory minimum term of
                  imprisonment is required by statute);

                  (6) the need to avoid unwarranted sentencing disparities
                  among defendants with similar records who have been
                  found guilty of similar conduct;


          The “history and characteristics” of Mr. Callejas reveal a family man and a

   dedicated public servant. 18 U.S.C. §3553(a)(1). The “purpose” of sentencing is

   1Sentencing courts must consider and balance all of the factors set forth in 18 U.S.C. § 3553 (a).
   United States v. Gall, 552 U.S. 38, 48 (2007).
                                                   8
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 9 of 10 PageID #: 20165



   served when one considers that Mr. Callejas has spent approximately 3½ years

   waiting for resolution of his case. 18 U.S.C. §3553(a)(2 and 3). The purposes of

   sentencing and the nature of a sentence are fulfilled by the history of Mr. Callejas’

   case.

           Finally, the Court must also analyze other sentences and avoid disparities

   and “avoid unwarranted sentence disparities.” 18 U.S.C. §3553(a)(6). At its very

   core, the goal of §3553(a)(6) is to ensure that every criminal defendant is treated

   fairly and justly.   Moreover, by requiring district courts to consider sentences

   imposed upon similarly situated defendants, §3553(a)(6) ensures that the power to

   determine appropriate sentences for criminal defendants is not left to a prosecutor,

   but rather remains squarely within the province of district court judges.



                                        Conclusion

           For the factors and argument set forth in this memorandum, including the

   accompanying exhibits, Mr. Callejas respectfully requests that the Court impose a

   sentence of time served and allow for his return home.




                                             9
Case 1:15-cr-00252-PKC-RML Document 1261 Filed 06/11/19 Page 10 of 10 PageID #:
                                   20166


 Filed this 11th day of June 2019.


                                        Respectfully submitted,

                                        RETURETA & WASSEM, P.L.L.C.




                                     By: __________________________________
                                         Manuel J. Retureta, Esq.
                                         300 New Jersey Avenue, NW, Suite 900
                                         Washington, D.C. 20001
                                         202.450.6119
                                        M J R @ R E T U R E T A W A S S E M .C O M
                                        Defense Counsel for Rafael Callejas


 cc: All parties via ECF filing.




                                          10
